DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,051,028. Although the claims at issue are not identical, they are not patentably distinct from each other.
Oustanding application 17/237,494 Claim 1
U.S. Patent No. 11,051,028 Claim 1
A method for decoding an image based on an intra prediction, comprising:
A method of decoding an image, comprising:
obtaining a first prediction pixel of a first region in a current block by using a neighboring pixel adjacent to the current block;
obtaining a first reference pixel for a current block using a first pixel being adjacent to the current block and belonging to a same horizontal line as a current pixel in the current block;
obtaining a second prediction pixel of a second region in the current block by using the first prediction pixel of the first region; and
obtaining a second reference pixel for the current block using second pixel being adjacent to the current block and belonging to a same vertical line as the current pixel in the current block;
decoding the current block based on the first and the second prediction pixels.
and determining a prediction value for the current pixel by using at least one of the weighted first reference pixel or the weighted second reference pixel




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-7 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Jeon et al. (2013/0272405) [Jeon].
Regarding claims 1 and 7, Jeon discloses A method for decoding an image based on an intra prediction, comprising: obtaining a first prediction pixel of a first region in a current block by using a neighboring pixel adjacent to the current block; obtaining a second prediction pixel of a second region in the current block by using the first prediction pixel of the first region; and decoding the current block based on the first and the second prediction pixels (see fig. 4 and paragraphs 0108-0113, wherein first and second prediction pixels of a block are obtained using neighboring pixels along the same vertical and horizontal axis).



Regarding claim 3, Jeon discloses the method of claim 2, wherein the second prediction pixel of the second region in the current block is obtained by further using a neighboring pixel located on a same vertical line as the second prediction pixel among neighboring pixels adjacent to a top of the current block (see fig. 4, pixels 423 or 445).

Regarding claim 4, Jeon discloses the method of claim 2, wherein the intra prediction is first performed on a pixel located at a position other than a top-left pixel of the current block (starts from bottom right, paragraph 0109).

Regarding claim 5, Jeon discloses the method of claim 4, wherein a bottom-right pixel of the current block is predicted before the top-left pixel of the current block (starts from bottom right, paragraph 0109).

Regarding claim 6, Jeon discloses the method of claim 4, wherein an intra prediction for the second region in the current block is performed after an intra prediction for the first region in the current block is completed (paragraph 0113).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302. The examiner can normally be reached 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC D SALTARELLI/               Primary Examiner, Art Unit 2421